Citation Nr: 1528065	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-33 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 60 percent for Crohn's disease with complications of anemia and rectal incontinence.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.C. Chapman



INTRODUCTION

The Veteran served on active duty from November 2008 to January 2013.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for Crohn's disease and assigned a 30 percent rating, effective January 28, 2013.  In June 2013, the RO increased to 60 percent the Veteran's rating for Crohn's disease.


FINDINGS OF FACT

Throughout the period under appeal, the Veteran's service-connected Crohn's has been pronounced in severity, and has resulted in marked malnutrition, anemia, and general debility; this grant results in the criteria being met for special monthly compensation at the housebound rate.


CONCLUSION OF LAW

Throughout the period under appeal, the criteria for a schedular 100 percent rating for service-connected Crohn's disease is warranted, leading to special monthly compensation at the housebound rate.  38 U.S.C.A. §§ 1114, 1155; (West 2014); 38 C.F.R. §§ 3.350(i); 4.114, Diagnostic Code 7323 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The instant decision grants the sought 100 schedular rating throughout the period under appeal; this appeal stems from the initial grant of benefits, effective from the day after the Veteran's separation from service.  As the decision grants the full benefit sought, there is no need to discuss the impact of the VCAA on this appeal.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Veteran has challenged the initial disability rating by seeking appellate review of the RO's initial evaluation because of his dissatisfaction with it as being too low.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's service connected disability is currently rated throughout the period on appeal as 60 percent disabling under Diagnostic Code 7323, located in 38 C.F.R. § 4.114.  A 100 percent rating requires that the disability be pronounced; resulting in marked malnutrition, anemia, and general debility, or with serious complication such as liver abscess.

Here, the only post-service medical examination was conducted in May 2013, a few months after separation from service.  Review of this examination shows that the examiner found that the disability resulted in anemia and general debility.  The examiner also found malnutrition.  Although the examiner failed to mark whether such malnutrition was "marked," the examiner's comments, the other medical evidence of record, and the Veteran and his spouse's lay statements support a finding of such marked malnutrition.  After a thorough review of all the evidence of record, the Board finds that the evidence clearly shows a pronounced disability.  This is further supported by his credible statements that his misses work up to half the time.  After this review, the Board finds that the schedular 100 percent rating is warranted since the day after separation from service.  Based on this grant, the Veteran's service-connected disabilities meet the criteria for special monthly compensation at the housebound rate under 38 C.F.R. § 3.350(i), as in addition to the 100 percent he has more than 60 percent separate and distinctly rated disability throughout the appeal period.


ORDER

A 100 percent rating for service-connected Crohn's disease is granted throughout the appeal period, with special monthly compensation at the housebound rate, subject to the rules and regulations governing the payment of VA monetary benefits.  



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


